In re Wright, Dewayne Wesley; —Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Caddo, 1st Judicial District Court Div. C, No. 447,182; to the Court of Appeal, Second Circuit, No. 45,810-CW.
Writ granted. Based on our de novo review, we conclude there is a disputed issue as to whether coverage exits under the policy issued by Continental Casualty Company to Dr. Tedesco. For this reason, we conclude the court of appeal erred in granting summary judgment in favor of the insurer. See La.C.C.P. art. 966(B). Accordingly, the court of appeal ruling is reversed, and the trial court’s judgment denying the motion for summary judgment is reinstated. The case is remanded to the trial court for further proceedings.